EXHIBIT 10.1

 

 

 

 

CONTRIBUTION AGREEMENT

 

 

by and between

 

 

3035 NORTH SHADELAND ASSOCIATES LIMITED PARTNERSHIP,
a Massachusetts limited partnership (“Contributor”),

 

 

and

 

 

PLYMOUTH INDUSTRIAL OP, LP,

a Delaware limited partnership (“Plymouth”)

 

 

 

 

Dated July 27, 2017

 

 

 

 

 

TABLE OF CONTENTS

Page



ARTICLE I DEFINITIONS 1 1.1 Certain Definitions 1 1.2 Rules of Construction 6
ARTICLE II ACQUISITION OF THE PROPERTY 6 2.1 Acquisition of the Property 6 2.2
Contribution Price 6 2.3 Closing 7 ARTICLE III EARNEST MONEY; TITLE REVIEW;
INSPECTION PERIOD 11 3.1 Earnest Money 11 3.2 Title and Survey 12 3.3 Inspection
Period 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES; COVENANTS 13 4.1
Contributor’s Representations and Warranties 13 4.2 Plymouth’s Representations
and Warranties 18 4.3 Covenants of Contributor 19 4.4 Survival 20 4.5 Further
Assurances 21 4.6 Conditions Precedent 21 4.7 AS-IS 22 4.8 Limitations 24
ARTICLE V REMEDIES AND INDEMNITIES 24 5.1 Plymouth’s Remedies 24 5.2
Contributor’s Remedies 25 5.3 Attorneys’ Fees 25 5.4 Survival 25 ARTICLE VI RISK
OF LOSS, DESTRUCTION, AND CONDEMNATION 25 6.1 Risk of Loss 25 6.2 Damage 26 6.3
Condemnation 26

 

 

ARTICLE VII REAL ESTATE COMMISSIONS AND FEES 26 7.1 Brokerage Fees 26 ARTICLE
VIII NOTICES 27 8.1 Writing Required 27 8.2 Effect 27 8.3 Addresses 27 ARTICLE
IX ASSIGNMENT 28 9.1 Assignability 28 ARTICLE X MISCELLANEOUS 28 10.1 Consent or
Approval 28 10.2 Entire Agreement 28 10.3 Captions 28 10.4 Counterparts 28 10.5
Governing Law 29 10.6 Counsel 29 10.7 Severability 29 10.8 Time of Essence 29
10.9 Time for Performance 29 10.10 Waiver 29 10.11 Liability 29 10.12
Information and Audit Cooperation 29 ARTICLE XI CONFIDENTIALITY 30 11.1
Confidential Matters 30 EXHIBIT A  LEGAL DESCRIPTION OF THE PREMISES  



 

 

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT is made and entered into as of the 27th day of July,
2017 (the “Effective Date”), by and between 3035 NORTH SHADELAND ASSOCIATES
LIMITED PARTNERSHIP, a Massachusetts limited partnership (“Contributor”), and
PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership (“Plymouth”).

RECITALS

WHEREAS, Contributor is the owner of good and indefeasible title to the fee
simple absolute estate in the Premises (hereinafter defined); and

WHEREAS, Contributor desires to sell, and Plymouth desires to acquire, all of
the Property (hereinafter defined) in accordance with the terms and conditions
of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Contributor and Plymouth hereby
agree as follows:

ARTICLE I
DEFINITIONS

1.1       Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Earnest Money” has the meaning assigned to it in Section 0.

“Affiliate” means, with respect to any Person, a second Person that, directly or
indirectly, is controlled by, controls, or is under common control with such
first Person. For purposes of the foregoing, “control” of any Person means the
power, direct or indirect, to direct the management and policies of such Person,
whether by the ownership of voting securities or other beneficial interest, by
contract, or otherwise.

“Agreement” means this Contribution Agreement, together with (1) all exhibits
described or referred to in this Contribution Agreement, all of which are
incorporated into this Contribution Agreement by reference for all pertinent
purposes, and (2) all renewals, extensions, or amendments of this Contribution
Agreement or any of the described exhibits.

“Anti-Terrorism Laws” shall mean all laws, ordinances, codes, regulations, and
orders of governmental agencies and departments relating to terrorism or money
laundering, including, without limitation, (1) Executive Order No. 13224, 66
Fed. Reg. 49079 (published September 25, 2001), (2) the USA Patriot Act, (3) the
laws, ordinances, codes, regulations, and orders comprising or implementing the
Bank Secrecy Act, and (4) the laws, ordinances, codes, regulations, and orders
administered by the United States Treasury Department’s Office of Foreign Asset
Control, as any of the foregoing may from time to time be amended, renewed,
extended, or replaced.

“Appurtenances” has the meaning assigned to it in the definition of “Property.”

1 

 

 

“Best of Contributor’s Knowledge” means the actual (as opposed to deemed,
imputed or constructive) knowledge of Peter F. Murphy.

“Best of Plymouth’s Knowledge” means the actual (as opposed to deemed, imputed
or constructive) knowledge of Pendleton P. White, Jr.

“Blocked Person” means any of the following: (1) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (2) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224; (3) a Person with which Plymouth is
prohibited by any Anti-Terrorism Law from dealing or otherwise engaging in any
transaction; (4) a Person that supports, engages in, or conspires to, attempts
to, or intends to engage in, “terrorism” as defined in Executive Order
No. 13224, or engages in or conspires, attempts, or intends to engage in any
transaction that violates, evades, or avoids, or has the purpose of violating,
evading, or avoiding, or attempts or intends to violate, evade, or avoid, any of
the prohibitions set forth in any Anti-Terrorism Law; (5) a Person that is named
as a “specially designated national” on the most current list published by the
U.S. Treasury Department Office of Foreign Asset Control at its official website
or any replacement website or other replacement official publication of such
list; or (6) a Person who is affiliated or associated with a Person listed
above.

“Business Day” means any day except a Saturday, Sunday, or other day on which
commercial banks in New York, New York, are authorized by law to be closed. For
the avoidance of doubt, all references in this Agreement to “day(s)” shall mean
calendar day(s) and not Business Day(s).

“Closing” means the consummation of the transactions contemplated by this
Agreement.

“Closing Date” has the meaning assigned to it in Section 0.

“Closing Price” has the meaning assigned to it in Section 0.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning assigned to it in Section 0.

“Contribution Price” means the amount of Sixteen Million Eight Hundred
Seventy-Five and No/100 Dollars ($16,875,000.00).

“Contributor Partners” means, collectively, Farlow Road Associates L.P.,
Partridge Road Associates L.P. and Meredith Murphy.

“Damages” means all factors that make up the total amount which a party may
recover under applicable law; provided, however, that such term shall not
include any indirect or consequential damages of any party, including, without
limitation, lost profits.

“Earnest Money” has the meaning assigned to it in Section 0.

2 

 

 

“Effective Date” has the meaning assigned to it in the Preamble.

“Environmental Laws” means all federal, state or commonwealth, and local laws,
regulations, statutes, codes, rules, resolutions, directives, orders, executive
orders, consent orders, guidance from regulatory agencies, policy statements,
judicial decrees, standards, permits, licenses, and ordinances, or any judicial
or administrative interpretation of any of the foregoing, pertaining to the
protection of land, water, air, health, safety, or the environment, whether now
or in the future enacted, promulgated, or issued, including the laws of the
state where the Property is located.

“Governmental Requirement” means any law, ordinance, rule, regulation, standard,
or guideline of the United States, State of Indiana, City of Indianapolis, or
any other political subdivision in which the Property is located, or any other
political subdivision, agency, or instrumentality exercising jurisdiction over
Contributor or the Property.

“Hazardous Substances” includes any substances, chemicals, materials, or
elements that are prohibited, limited, or regulated by the Environmental Laws,
or any other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic,” or otherwise regulated, under the Environmental Laws.
The term Hazardous Substances shall also include any substance, chemical,
material, or element (1) defined as a “hazardous substance” under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. §§ 9601, et seq.), as amended by the Superfund Amendments and
Reauthorization Act of 1986, and as further amended from time to time, and
regulations promulgated thereunder; (2) defined as a “regulated substance”
within the meaning of Subtitle I of the Resource Conservation and Recovery Act
(42 U.S.C. §§ 6991-6991i), as amended from time to time, and regulations
promulgated thereunder; (3) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act (33 U.S.C. § 1321), as amended from time to
time, and the regulations promulgated thereunder, or listed pursuant to Section
307 of the Clean Water Act (33 U.S.C. § 1317), as amended from time to time, and
the regulations promulgated thereunder; (4) defined as “hazardous,” “toxic,” or
otherwise regulated, under any Environmental Laws adopted by the state in which
the Property is located, or its agencies or political subdivisions; (5) which is
petroleum, petroleum products, ethanol, methyl tertiary butyl ether, or
derivatives or constituents of any of the foregoing; (6) which is asbestos or
asbestos-containing materials; (7) the presence of which requires notification,
investigation, or remediation under any Environmental Laws or common law;
(8) the presence of which on the Property causes or threatens to cause a
nuisance upon the Property or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of persons on or about the Property; (9)
the presence of which on adjacent properties would constitute a trespass by the
owner of the Property; (10) which is urea formaldehyde foam insulation or urea
formaldehyde foam insulation-containing materials; (11) which is lead base paint
or lead base paint-containing materials; (12) which are polychlorinated
biphenyls or polychlorinated biphenyl-containing materials; (13) which is radon
or radon-containing or producing materials; (14) which is or contains excessive
moisture, mildew, mold, microbial contamination, microbial growth, or other
fungi, or biological agents that can or are known to produce mycotoxins or other
bioaerosols, such as antigens, bacteria, amoebae, and microbial organic
compounds or other similar matter, in each case that poses a risk to human
health or the environment, or negatively impacts the value of the Property; or
(15) which by any laws of any governmental authority requires special handling
in its collection, storage, treatment, or disposal.

3 

 

 

“Improvements” has the meaning assigned to it in the definition of “Property.”

“Initial Earnest Money” has the meaning assigned to it in Section 0.

“Initial Extension Period” has the meaning assigned to it in Section 0.

“Initial Inspection Period” has the meaning assigned to it in Section 0.

“Inspection Period” has the meaning assigned to it in Section 0.

“Instruments of Conveyance” means the documents described in Section 0. of this
Agreement.

“Leases” has the meaning assigned to it in the definition of “Property.”

“Lender” means Wells Fargo Bank, N.A.

“Loan” means that certain loan in the current principal amount of approximately
$7,519,000 that was made by the Lender to Contributor and that is secured by the
Property.

“Loan Documents” means any and all documents evidencing, governing, or securing
the Loan.

“Operating Contracts” means all management, maintenance, construction,
commission, architectural, parking, supply or service contracts, warranties,
guarantees, and bonds and other agreements related to the Property that will
remain in existence after Closing to the extent only that each is approved by
Plymouth in advance in writing from time to time.

“Partnership Agreement” has the meaning assigned to it in Section 0.

“Partnership Unit” has the meaning assigned to it in Section 0.

“Permitted Exceptions” means Taxes which are a lien not yet due and payable, all
Title Exceptions to which Plymouth has not timely furnished Plymouth’s Title
Objections, and all Title Objections which Plymouth has waived or accepted
pursuant to the provisions of this Agreement.

“Person” or “person” means a natural person or any corporation, trust, limited
liability company, partnership, association, or other entity.

“Personal Property” has the meaning assigned to it in the definition of
“Property.”

“Plymouth REIT” has the meaning assigned to it in Section 0.

“Premises” has the meaning assigned to it in the definition of “Property.”

4 

 

 

“Property” means, collectively, (i) that certain real property identified as
Shadeland 1-70 Business Park, located at 3035-3169 North Shadeland Avenue,
Indianapolis, IN 46226, as legally described on 0 attached hereto (the
“Premises”); (ii) all buildings, structures, and improvements situated on the
Premises and all fixtures, cabling, and other property affixed thereto (the
“Improvements”); (iii) all leases and tenancies affecting the Premises (the
“Leases”); (iv) all machinery, equipment, furnishings, furniture, signage, and
other tangible personal property of every kind and character that is owned by,
or accessible to, Contributor and used or usable in connection with the
ownership, maintenance, and operation of the Premises, regardless of its
location (the “Personal Property”); and (v) all the rights and appurtenances
pertaining to the Premises, including all water and mineral rights, all rights
in and to wastewater capacity and other utility capacity allocated to the
Premises, rights under any reciprocal easement agreements, access agreements, or
other recorded or unrecorded instruments benefiting or pertaining to the
Premises, any right, title, or interest of Contributor in and to easements,
adjacent or contiguous tracts, strips, gores, streets, alleys, or rights-of-way,
any reversionary rights attributable to the Premises, any condemnation awards
made or to be made in lieu thereof, and any awards for damage to the Premises by
reason of a change of grade of any highway, street, road, or avenue (the
“Appurtenances”).

“Records” has the meaning assigned to it in Section 0.

“Rent” means all amounts to be paid by Tenants to the owner of the Property
pursuant to the Leases as consideration for the Tenants’ right to occupy the
Property.

“Rent Roll” means the rent roll prepared by Contributor in the ordinary course
of its business.

“Taxes” means real estate taxes, personal property taxes, and other state, city,
county, or school district taxes, charges, and assessments assessed against the
Property, or any portion thereof.

“Tenant” means any person occupying any portion of the Property pursuant to a
Lease.

“Title Commitment” means a current Commitment for Owner’s Policy of Title
Insurance issued by the Title Company on behalf of the Title Underwriter on the
form currently promulgated by the American Land Title Association, including a
special tax search and judgment lien search.

“Title Company” means Land Services USA, Inc. as agent for First American Title
Insurance Company (the “Title Company”), at 1 South Church Street, Suite 300,
West Chester, Pennsylvania 19382, Attn: Eileen Christian, Telephone:
(484) 885-2899, Facsimile: (610) 429-3149, e-mail: EChristian@lsutitle.com.

“Title Exceptions” means liens, mortgages, security interests, encumbrances,
pledges, assignments, claims, charges, leases (surface, space, mineral, or
otherwise), conditions, restrictions, options, rights of first refusal,
restrictive covenants, exceptions, easements (temporary or permanent),
rights-of-way, encroachments, overlaps, or other outstanding claims, interests,
estates, or equities of any nature which affect title to the Property, or any
portion thereof.

“Title Objections” means Plymouth’s written objections to one or more of the
Title Exceptions.

5 

 

 

“Title Policy” means an extended coverage ALTA Owner’s Policy (06-17-06) issued
by the Title Company on behalf of the Title Underwriter in which Plymouth is
named as the insured, the amount of insurance is equal to the Contribution
Price, the estate or interest in the Premises is stated to be fee simple, record
title is stated to be vested in Plymouth, the standard printed exceptions are
deleted or as set out in the Title Commitment, and the remaining exceptions
shown in Schedule B are limited to the Permitted Exceptions.

“Title Underwriter” means First American Title Insurance Company.

“Transfer” has the meaning assigned to it in Section 0.

1.2       Rules of Construction.

A.       In this Agreement, “any” will be construed as “any and all,” and
“including” will be construed as “including, but not limited to.”

B.       Words of any gender used in this Agreement will be construed to include
any other gender, and words in the singular will be construed to include the
plural, and vice versa, unless the context requires otherwise.

ARTICLE II
ACQUISITION OF THE PROPERTY

2.1       Acquisition of the Property. Subject to the further terms and
conditions of this Agreement, Contributor agrees to contribute and convey to
Plymouth, and Plymouth agrees to acquire and to accept from Contributor, all of
the Property for the Contribution Price at the Closing.

2.2       Contribution Price.

A.       The Contribution Price shall be paid to Contributor as follows: at the
Closing, (1) the Contribution Price shall be adjusted to account for the
prorations and other closing costs as provided in this Agreement (it being
acknowledged and agreed that any closing costs and expenses required to be paid
by Contributor pursuant to this Agreement, including, without limitation, the
Construction Credit (as hereinafter defined), the Cawley Fee (as hereinafter
defined) and those costs imposed on Contributor pursuant to Section 2.3D.1
below, may, at Contributor’s option, be paid by Plymouth and the Contribution
Price shall be adjusted accordingly), (2) 440,789 Partnership Units (as defined
below) shall be issued to Contributor (it being agreed upon that such
Partnership Units have an aggregate value of $8,375,000 and that such number of
Partnership Units was calculated by dividing $8,375,000 by $19.00, which is the
agreed-upon price of one share of common stock, par value $0.01 per share
(“Common Stock”), of Plymouth Industrial REIT, Inc., a Maryland corporation
(“Plymouth REIT”)), (3) the amount owed by Contributor to the Lender pursuant to
the Loan Documents, including, without limitation, all unpaid principal and
accrued but unpaid interest thereon and any pre-payment penalties or brokerage
charges, up to but not exceeding the Contribution Price, as adjusted after
giving effect to clauses (1) and (2) above, shall be disbursed by the Title
Company to the Lender for the account of Contributor by wire transfer of readily
available funds to the account designated in writing by the Lender at the
Closing, and (4) the balance of the Contribution Price, if any, after giving
effect to clauses (1), (2), and (3) above, shall be paid to Contributor in the
form of cash. In the event that after the payment of the Contribution Price as
aforesaid, the amount owed by Contributor to the Lender pursuant to the Loan
Documents has not been fully paid, Contributor shall fully pay to the Lender the
entire unpaid balance thereof. For purposes hereof, the term “Partnership Unit”
has the meaning assigned to such term in the Partnership Agreement.

6 

 

 

B.       Commencing one (1) year after the Closing Date, at the election of the
Contributor Partners, the Partnership Units shall be redeemable for cash or, at
the election of the General Partner of Plymouth (or an affiliate), the General
Partner of Plymouth (or an affiliate) may purchase the Partnership Units for
cash or Common Stock, as provided in that certain Amended and Restated Agreement
of Limited Partnership of Plymouth Industrial OP, LP, as amended (the
“Partnership Agreement”).

C.       To the extent available under then-applicable law, the parties intend
to treat the transactions contemplated by this Agreement for federal income tax
purposes as a contribution under Section 721 of the Code followed by a cash
distribution by Plymouth to Contributor in an amount equal to the sum of the
amount paid to Lender and the cash paid to Contributor under Section 0. The Tax
Protection Agreement in the form of Error! Reference source not found. attached
hereto shall be executed by Contributor, the Contributor Partners and Plymouth
at the Closing.

2.3       Closing.

A.       The Closing will take place through an escrow with the Title Company,
or at such other location upon which Contributor and Plymouth mutually agree, at
10:00 a.m. Eastern Time on August 3, 2017; provided, however, that Plymouth may
extend the Closing pursuant to Section 0. The date on which the Closing takes
place is referred to as the “Closing Date.”

B.       At the Closing, Contributor shall do, or shall cause to be done, the
following:

1.       Contributor shall execute, acknowledge (if necessary), and deliver to
the Title Company or Plymouth the following Instruments of Conveyance in order
to convey title to the Property to Plymouth:

(a)       The Premises and Improvements shall be conveyed by a Special Warranty
Deed in the form of Error! Reference source not found. attached hereto (the
“Deed”), conveying good and indefeasible title in fee simple to the Premises and
Improvements, subject only to the Permitted Exceptions;

(b)       The Leases shall be assigned by an Assignment and Assumption of Leases
in substantially the form of Error! Reference source not found. attached hereto;

(c)       The Personal Property shall be conveyed by a Bill of Sale in
substantially the form of Error! Reference source not found. attached hereto;

7 

 

 

(d)       Any Operating Contracts shall be assigned by an Assignment and
Assumption of Operating Contracts in substantially the form of Error! Reference
source not found. attached hereto.

2.       Contributor shall execute and deliver to the Title Company or Plymouth
a Certificate of Non-Foreign Status substantially in the form of Error!
Reference source not found. attached hereto.

3.       A notice of sale letter in a form reasonably acceptable to Plymouth
shall be executed by Contributor, shall be delivered by Contributor to each of
the Tenants, and shall direct each Tenant to pay all Rent and other payments to
Plymouth and its successors and assigns.

4.       Contributor shall execute and deliver to Plymouth a certificate wherein
Contributor shall represent that the representations and warranties of
Contributor that are contained in this Agreement are true and correct in all
material aspects as of the Closing Date as if made on and as of the Closing
Date, except to the extent of changes disclosed in such certificate in which
event the terms of Section 0 may apply.

5.       Contributor shall deliver to Plymouth a current Rent Roll.

6.       Contributor shall deliver to Plymouth a copy of each Lease, including
all modifications, amendments, and guarantees thereof.

7.       Contributor shall execute and deliver to Plymouth a joinder to the
Partnership Agreement (in the form prescribed by the Partnership Agreement) and
such other documents and instruments as reasonably determined to be appropriate
by Plymouth to reflect the admission of Contributor to Plymouth as a limited
partner thereof.

8.       Contributor and the Contributor Partners shall execute and deliver to
Plymouth the Tax Protection Agreement in the form of Error! Reference source not
found. attached hereto.

9.       Contributor shall deliver possession of the Property to Plymouth,
subject to the Leases.

10.       Contributor shall deliver to Plymouth all keys and master keys to all
locks located on the Property, properly tagged for identification, as well as
combinations, card keys, and cards for the security systems, if any, and to the
extent in Contributor’s possession.

11.       Contributor shall deliver to Plymouth a copy of all records of account
and such other data and documents in Contributor’s possession as to operations
of the Property that has not previously been delivered.

12.       Contributor shall execute and deliver such other documents as may
reasonably be necessary for Contributor to carry out the provisions of this
Agreement.

8 

 

 

13.       Contributor shall execute and deliver or obtain for delivery to the
Title Company such evidence of existence and authority and title affidavits as
may be reasonably required by the Title Company to issue the Title Policy.

14.       Contributor shall pay all costs allocated to Contributor pursuant to
this Agreement.

15.       Contributor shall transfer, or cause to be transferred, into the name
of Plymouth any utilities for the Property that are in the name of the
Contributor.

16.       Contributor shall transfer and assign or credit all Security Deposits
to Plymouth at the Closing.

C.       At the Closing, Plymouth shall do, or shall cause to be done, the
following:

1.       Plymouth shall pay the Contribution Price in the manner and in the
amounts set forth in Section 0.

2.       Plymouth shall execute and deliver to the Title Company evidence of
existence and authority and title affidavits as may be reasonably required by
the Title Company to issue the Title Policy.

3.       Plymouth shall pay all costs allocated to Plymouth pursuant to this
Agreement.

4.       Plymouth shall execute and deliver to Contributor the Tax Protection
Agreement in the form of Error! Reference source not found. attached hereto.

D.       Income, expenses, costs, and other similar matters shall be allocated,
and amounts to be paid at Closing shall be adjusted, as follows:

1.       Contributor shall be responsible for and shall pay the cost of the
Title Policy (including the cost of any special deletions from standard printed
exceptions on the Title Policy), and one-half of the closing fees and escrow
fees charged by the Title Company. Plymouth shall be responsible for and shall
pay the cost for any special endorsements to the Title Policy required by
Plymouth, all transfer and/or conveyance fees or taxes, the deed recording fees,
and one-half of the closing fees and escrow fees charged by the Title Company.
Except to the extent otherwise permitted in Section 0 hereof, Contributor and
Plymouth will be responsible for the fees and expenses of their respective
attorneys.

2.       Real estate, ad valorem, and personal property taxes, sewer rents and
charges, and other state, county and municipal taxes, charges, and assessments
(special or otherwise), on the basis of the fiscal year for the actual year of
Closing regardless of the year for which the same are assessed and on a cash
basis, shall be adjusted between Contributor and Plymouth and shall be prorated
on a per diem cash basis as of midnight of the day preceding the Closing Date.
If the rate of any such taxes, charges, or assessments shall not be fixed prior
to the Closing, the adjustment thereof at the Closing shall be upon the basis of
the rate for the preceding fiscal year applied to the latest assessed valuation
(or other basis of valuation). At the Closing, all prorations of such taxes,
charges, and assessments shall constitute full settlement between Contributor
and Plymouth. Notwithstanding the foregoing, to the extent any Tenant is
responsible to pay directly, or reimburse Contributor for, any such taxes,
charges, or assessments (rather than paying monthly estimated amounts to
Contributor with an end-of-year adjustment), then such taxes, charges, or
assessments shall not be prorated between Contributor and Plymouth.

9 

 

 

3.       Rents (other than security deposits) for the Property or portions
thereof shall be prorated on a cash basis as of midnight of the day preceding
the Closing Date, except that no proration shall be made for Rents not received
by Contributor as of the Closing Date (hereinafter called the “Delinquent
Rents”). Plymouth shall have no liability to Contributor for the Delinquent
Rents except to the extent herein set forth and shall have no obligation to
collect the Delinquent Rents. Contributor shall have the right to pursue Tenants
from and after the Closing Date provided Contributor takes no action to
terminate any Tenant’s Lease or right of possession. Amounts collected by
Plymouth from Tenants owing Delinquent Rents shall be applied first to current
amounts owed by such Tenant and accruing on or after the Closing Date, then to
any Delinquent Rents owing for the period during which the Closing occurred
(such amount to be prorated between Plymouth and Contributor as provided
herein), and the remainder, if any, to Contributor as Delinquent Rents owing
prior to the period during which the Closing occurred. Any such amounts
applicable to Delinquent Rents that are payable to Contributor pursuant to the
terms of this Section 0 and are received by Plymouth shall be promptly forwarded
to Contributor. All security deposits received by Contributor from any Tenant
shall be paid to Plymouth at the Closing.

4.       All other income from, and expenses of, the Property, including but not
limited to public utility charges, interest, maintenance charges, and service
charges (regardless of whether such charges have been billed as of the Closing
Date), shall be prorated as of midnight of the day preceding the Closing Date,
with the purpose that, in general, Contributor shall be entitled to all income,
and shall pay all expenses, relating to the operation of the Property prior to
the Closing Date, and Plymouth shall be entitled to all income, and shall pay
all expenses, relating to the operation of the Property for the period
commencing on the Closing Date and continuing thereafter. Any such proration,
adjustment, or computation based upon an estimate may, upon demand of either
Plymouth or Contributor, be subsequently readjusted upon receipt of the bill,
statement, or other document containing the actual amount, in which event the
party owing money to the other as a result of such readjustment shall pay the
same upon demand.

5.       The parties acknowledge and agree that: (a) pursuant to the Lease with
Kelly Box and Packaging Corporation (the “Kelly Lease”) and the Lease with
MicroMetl Corporation (the “MicroMetl Lease”), Contributor, as landlord, is
obligated to perform certain work in and to the respective premises for such
Tenants (the “Outstanding Lease Work”); (b) Contributor has agreed to perform
certain roof repairs and replacements to the Building (the “Roof Work”, and,
together with the Outstanding Lease Work, collectively, the “Outstanding Work”);
(c) Contributor has engaged Superior Construction to perform the Outstanding
Work pursuant to certain construction contracts (the “Outstanding Work
Contracts”), copies of which have been delivered to Plymouth; and (d) the
Outstanding Work is not anticipated to be completed prior to Closing. At
Closing, Contributor shall assign to Plymouth, and Plymouth shall assume from
Contributor, all of Contributor’s right, title, interest and obligation in, to
and under the Outstanding Work Contracts. Pursuant to the Outstanding Work
Contracts, the total

10 

 

 

cost of the Outstanding Work is expected to be $809,566.00 (the “Outstanding
Work Cost”). The Lender currently holds the amount of $370,000.00 (the
“Construction Escrow Amount”) in a capital expenses construction escrow pursuant
to the Loan Documents, which is to be held, applied and disbursed in accordance
therewith. At Closing, Contributor shall provide Plymouth with a credit in an
amount equal to the difference between the Outstanding Work Cost and the
Construction Escrow Amount (the “Construction Credit”), which Construction
Credit shall be applied against the Contribution Price pursuant to Section
2.2A(1) above. Pursuant to the Loan Documents, following a payoff of the Loan
(including, without limitation, the payoff of the Loan contemplated pursuant to
Section 2.2A(3)), Lender is required to return to Contributor the remaining
balance of the Construction Escrow Amount. Contributor shall promptly deliver to
Plymouth such funds as and when received by Lender, which shall be deemed the
property of Plymouth. Notwithstanding anything to the contrary contained in this
Agreement, from and after Closing, Plymouth shall be solely responsible for the
performance of the Outstanding Lease Work pursuant to the Kelly Lease and the
MicroMetl Lease and the Roof Work and Contributor shall have no liability
therefor.

E.       All of the provisions of this Section 0 shall survive the Closing for a
period of one (1) year.

ARTICLE III
EARNEST MONEY; TITLE REVIEW; INSPECTION PERIOD

3.1       Earnest Money.

A.       Within two (2) Business Days after the Effective Date, Plymouth shall
deposit with the Title Company the sum of Two Hundred Thousand and No/100
Dollars ($200,000.00) (such amount, together with any interest thereon, the
“Initial Earnest Money”) by wire transfer of immediately available federal
funds, which shall be held in escrow by the Title Company and shall only be
disbursed in accordance with the terms of this Agreement.

B.       Plymouth shall have the right to extend the Closing for an additional
thirty (30) days by, no later than ten (10) days prior to Closing, providing
written notice to Contributor and depositing an additional sum of Two Hundred
Thousand and No/100 Dollars ($200,000.00) (such amount, together with any
interest thereon, the “Additional Earnest Money”) with the Title Company to be
held in escrow and disbursed in accordance with the terms of this Agreement. The
Additional Earnest Money and the Initial Earnest Money are collectively referred
to herein as the “Earnest Money.” In the event that Plymouth makes an election
to extend the Closing in accordance with this Section 0, then the Earnest Money
shall become non-refundable to Plymouth except as provided in Section 0, Section
0, and Section 0.

C.       The Title Company shall deposit the Earnest Money in one or more
interest-bearing accounts with a bank or other financial institution acceptable
to Plymouth. The Earnest Money shall be fully insured throughout the term of
this Agreement by the Federal Deposit Insurance Corporation. Upon the Closing,
the Earnest Money paid by Plymouth hereunder shall be refunded to Plymouth. In
the event the transactions contemplated by this Agreement do not close, the
Earnest Money shall be held and disbursed by the Title Company as provided in
this Agreement.

11 

 

 

3.2       Title and Survey.

A.       Within ten (10) days after the Effective Date, Contributor will cause
to be delivered to Plymouth the Title Commitment. Contributor shall also
cooperate with Plymouth to obtain, at Plymouth’s sole cost, an update of
Contributor’s most recent ALTA/ACSM survey of the Premises.

B.       Plymouth will have a period of ten (10) days after Plymouth’s receipt
of the last of the Title Commitment to deliver the Title Objections, if any, to
Contributor.

C.       If Plymouth timely furnishes the Title Objections to Contributor within
such ten-day period, then Contributor shall, within five (5) days of receipt of
the Title Objections, either satisfy the Title Objections at Contributor’s sole
cost and expense, or promptly notify Plymouth in writing of the Title Objections
that Contributor cannot or will not satisfy at Contributor’s expense; provided,
however, that if Contributor fails to provide such notice, Contributor shall be
deemed to have elected not to cure any such Title Objections. If Contributor
elects (or is deemed to elect) not to satisfy any of the Title Objections within
such five-day period, then Plymouth shall have the option of either (1) waiving
the unsatisfied Title Objections, in which event the unsatisfied Title
Objections will become Permitted Exceptions, or (2) terminating this Agreement
(which option shall be exercised by written notice furnished to Contributor
within five (5) days after receipt by Plymouth of Contributor’s response to
Plymouth’s Title Objections), in which event the Earnest Money shall be returned
to Plymouth, and the parties shall have no further obligations hereunder except
for those expressly surviving termination of this Agreement. Failure of Plymouth
to timely furnish notice of such election shall be deemed to be an election by
Plymouth of the option described in clause (2).

3.3       Inspection Period.

A.       Within five (5) days after the Effective Date, Contributor shall
deliver to Plymouth copies of all documents that are in Contributor’s possession
that are described on Schedule 3.3 attached hereto (collectively, the
“Records”).

B.       Plymouth shall have until August 3, 2017 (the period from the Effective
Date to such date, the “Initial Inspection Period”) in which to review the
Records and to make all inspections, studies, evaluations, and investigations,
including physical inspections (including any Phase I investigations), desired
by Plymouth with respect to the Property, including Tenant interviews so long as
a representative of Contributor is present, so long as Plymouth’s activities do
not cause physical damage or business disruption to the Property and do not
interfere with the rights of Tenants under the Leases. In that regard, Plymouth,
personally or through its agents and representatives, shall be entitled to enter
upon the Property during regular business hours; provided, however, that
Plymouth shall give Contributor not less than two (2) Business Days’ notice
prior to entering upon the Property and Contributor shall have the right to have
a representative present during such access. Plymouth shall indemnify, defend,
and hold Contributor harmless from any and all loss, cost, expense, damage,
liability, action, or cause of action arising from (1) any physical property
damage caused by Plymouth in the course of any inspection, study, or
investigation by Plymouth, (2) any injury to Persons caused by Plymouth in the
course of such inspection, study, or investigation by Plymouth, or (3) any
mechanic’s or

12 

 

 

materialmen’s liens placed upon or against the Property as a result of such
inspection, study, or investigation by Plymouth. Plymouth shall maintain usual
and customary insurance (including workers’ compensation insurance) within
respect to the activities it conducts on the Property, which shall include
commercial general liability insurance with coverage of not less than $2,000,000
combined single limit identifying Contributor as an additional insured. Plymouth
shall provide evidence of such insurance identifying Contributor as an
additional insured prior to any entry upon the Property. In the event that, as a
result of Plymouth’s due diligence inspection, any damage occurs to the
Property, then Plymouth shall promptly repair such damage at Plymouth’s sole
cost and expense. Plymouth’s indemnity, repair and insurance obligations under
this Section 0. shall survive the Closing or earlier termination of this
Agreement.

C.       If Plymouth determines that Phase II investigations are required in
order to further evaluate the environmental condition of the Property, then
Plymouth shall notify Contributor in writing prior to the expiration of the
Initial Inspection Period of Plymouth’s desire to conduct Phase II
investigations, which notice will provide a copy of a Phase I recommending such
Phase II investigation and a scope of work. If Contributor consents, in its sole
and absolute discretion, to allow Plymouth to pursue such Phase II
investigations with respect to the Property, then Plymouth may elect to extend
the Initial Inspection Period for an additional thirty (30) days (the “Initial
Extension Period,” and the Initial Inspection Period as so extended by the
Initial Extension Period, the “Inspection Period”). Plymouth shall not conduct
any physically intrusive investigations of the Property without Contributors
prior written consent, which may be withheld in Contributor’s sole discretion.

D.       If Plymouth, in its sole and absolute discretion, is dissatisfied with
the condition of the Property or with the results of Plymouth’s inspections and
investigations or otherwise desires to terminate this Agreement for any other
reason or for no reason at all, then Plymouth shall have the absolute right and
option to terminate this Agreement by giving written notice to Contributor prior
to the expiration of the Inspection Period, in which event the Earnest Money
shall be returned to Plymouth, and the parties shall have no further obligations
hereunder except for those expressly surviving termination of this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES; COVENANTS

4.1       Contributor’s Representations and Warranties. Contributor hereby makes
the following representations and warranties to Plymouth, each of which shall,
unless otherwise noted below or in a separate written notice delivered by
Contributor to Plymouth, be deemed to be made on the Effective Date, or such
other date as is set out below with respect to specific representations and
warranties:

A.       Contributor has good and indefeasible fee simple absolute title to the
Property and will convey such title to Plymouth on the Closing Date free and
clear of all options, rights, covenants, easements, liens, and other rights in
favor of third parties except the Permitted Exceptions, the Leases, and the
Operating Contracts. The Property is not subject to any outstanding agreements
of sale or any options, or other rights of third parties to acquire any interest
therein.

13 

 

 

B.       To the Best of Contributor’s Knowledge, there are no Persons in
possession of any part of the Property except the Tenants, and no one other than
the Tenants has any right to occupy any part of the Property, except as set
forth in the Permitted Exceptions.

C.       There is no action, suit, proceeding, or claim presently pending in any
court or before any federal, state, county, or municipal department, commission,
board, bureau, or agency or other governmental instrumentality or before any
arbitration tribunal or panel, affecting (1) the Property, or any portion
thereof, (2) Contributor’s title, use, operation, or ownership of the Property,
or (3) Contributor’s ability to perform its obligations under this Agreement,
nor, to the Best of Contributor’s Knowledge, is any such action, suit,
proceeding, or claim threatened.

D.       There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or, to the Best of Contributor’s Knowledge, involuntary
bankruptcy proceedings, or proceedings under any debtor relief laws,
contemplated by, pending or, to the Best of Contributor’s Knowledge, threatened
against Contributor.

E.        No condemnation, eminent domain, or similar proceedings have been
instituted or, to the Best of Contributor’s Knowledge, threatened against any
portion of the Property.

F.       Contributor has not received notice of any pending or contemplated
change in any regulation, code, ordinance, law, or private restriction
applicable to the Property which would result in any material adverse change in
the condition of the Property or any part thereof, or which would in any way
limit or impede the use or operation of the Property.

G.       To the Best of Contributor’s Knowledge, Contributor has delivered to
Plymouth all of the Operating Contracts and Leases in its possession.

H.       Except as disclosed in the Records or on Schedule 4.1, Contributor has
received no written notice that the Property does not comply: (1) with all laws,
regulations, ordinances, rules, orders, and other requirements of all
governmental authorities having jurisdiction over the Property or affecting all
or any part thereof or bearing on its use and operation, and (2) with all
private covenants or restrictions or affecting all or any part of the Property
or bearing on its use and operation.

I.       To the Best of Contributor’s Knowledge and except as disclosed in the
Reports, Contributor has not received written notice that: (1) the Property is
in violation of any Environmental Law or is subject to any pending or threatened
litigation or inquiry by any governmental authority or to any remedial action or
obligations under any Environmental Law; (2) no underground storage tanks have
been or are now located on the Property; and (3) no Hazardous Materials have
been disposed of or are now located upon the Property in violation of applicable
Environmental Law. Prior to the Closing, Contributor agrees to promptly notify
Plymouth of any fact of which Contributor acquires actual (as opposed to deemed,
imputed or constructive) knowledge that would cause this representation to
become false and of any written notice that Contributor receives regarding the
matters set forth in this Section 0.

14 

 

 

J.       Except as disclosed in the Reports, none of the Leases and none of the
Operating Contracts have been amended, modified, or supplemented in any way
except as otherwise permitted in this Agreement. Except for the Leases, to the
Best of Contributor’s Knowledge, there are no written or oral agreements of any
kind that could constitute granting a possessory right to the Property. A full
and complete copy of each Lease and all amendments thereto has been provided to
Plymouth. To the Best of Contributor’s Knowledge, (i) the Leases are presently
in full force and effect without any material default thereunder by the
applicable Tenant; (ii) no Tenant has prepaid rent by more than 30 days in
advance; (iii) any tenant improvements that Contributor, as landlord, is
obligated to complete, prior to the date hereof and pursuant to any Existing
Lease, has been completed and accepted by the applicable Tenant; and (iv) no
Tenant has notified Contributor , as landlord, in writing, of any default by
Contributor pursuant to an Existing Lease that remains uncured. There is no
pending or, to the Best of Contributor’s Knowledge, threatened litigation by any
Tenant against Contributor with regard to any Lease. Except as disclosed in the
Records and to the Best of Contributor’s Knowledge, there do not exist any
unpaid leasing commissions due or to become due with respect to the current term
of any of the Leases.

K.       Contributor is duly organized, validly existing and in good standing
under the laws of the Commonwealth of Massachusetts and is qualified to transact
business in the State of Indiana. This Agreement and all instruments, documents,
and agreements to be executed by Contributor in connection herewith are, or when
delivered shall be, duly and validly executed and delivered by Contributor to
Plymouth and are, or when delivered shall be, legal, valid, and binding
obligations of Contributor, enforceable against Contributor in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
conservatorship, receivership, insolvency, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.

L.       Contributor has the capacity and authority to enter into and perform
this Agreement, and no consent, approval, or other action by any other Person
will be needed thereafter to authorize Contributor’s execution and performance
of this Agreement. The execution and delivery of this Agreement by Contributor,
the consummation by Contributor of the transactions contemplated hereby, and
compliance by Contributor with any of the provisions hereof will not
(1) conflict with or result in any breach of any provisions of the
organizational documents of Contributor; (2) result in a violation or breach of,
or constitute a material default (or give rise to any right of termination,
cancellation, or acceleration) under any of the terms, conditions, or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement, or
other instrument or obligation to which Contributor is a party or by which
Contributor or the Property may be bound; or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation applicable to Contributor or
the Property.

M.       Contributor is not a “foreign person,” “foreign trust,” or “foreign
corporation” within the meaning of the Code.

N.       Neither Contributor nor any of its agents, when such agent is acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereunder, is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that violates, evades, or avoids, or
has the purpose of violating, evading, or avoiding, or is an attempt to violate,
evade, or avoid, any of the prohibitions set forth in any Anti-Terrorism Law.

15 

 

 

O.       Neither Contributor nor any of its agents, when such agent is acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereunder, is a Blocked Person.

P.       Neither Contributor nor any of its agents, when such agent is acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereunder, shall (1) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods, or services to or for the benefit
of any Blocked Person; (2) engage in or conspire to engage in any transaction
relating to any property or interests in property blocked pursuant to Executive
Order No. 13224; or (3) engage in or conspire to engage in any transaction that
violates, evades, or avoids, or has the purpose of violating, evading, or
avoiding, or attempts or intends to violate, evade, or avoid, any of the
prohibitions set forth in Executive Order No. 13224 or any Anti-Terrorism Law.

Q.       The parties acknowledge and agree that, following the issuance of the
Partnership Units to Contributor, Contributor intends to distribute such
Partnership Units to the Contributor Partners and Plymouth hereby consents to
such distribution. In order to induce Plymouth to issue the Partnership Units to
Contributor, Contributor and each of the Contributor Partners hereby
acknowledges its understanding that the issuance of the Partnership Units is
intended to be exempt from registration under the Securities Act of 1933, as
amended, and the rules and regulations in effect thereunder. In furtherance
thereof, Contributor and the Contributor Partners represent and warrant the
following:

1.       Subject to Contributor’s and the Contributor Partners’ rights under the
Partnership and the Tax Protection Agreement to convert the Partnership Units to
Common Stock or cash, Contributor and the Contributor Partners will acquire the
Partnership Units solely for their own respective account for the purpose of
investment and not as a nominee or agent for any other Person and not with a
view to, or for offer or sale in connection with, any distribution thereof.
Subject to Contributor’s and the Contributor Partners’ rights under the
Partnership and the Tax Protection Agreement to convert the Partnership Units to
Common Stock or cash, Contributor and each of the Contributor Partners agrees
and acknowledges that it is not permitted to offer, transfer, sell, assign,
pledge, hypothecate, or otherwise dispose of (“Transfer”) any of the Partnership
Units except (i) with respect to Contributor’s distribution of the Partnership
Units to the Contributor Partners and (ii) as provided in the Partnership
Agreement.

2.       Each of Contributor and the Contributor Partners is knowledgeable,
sophisticated, and experienced in business and financial matters; each of
Contributor and the Contributor Partners fully understands the limitations on
Transfer described in this Agreement and the Partnership Agreement; each of
Contributor and the Contributor Partners is able to bear the economic risk of
holding the Partnerships Units for an indefinite period and is able to afford
the complete loss of its investment in the Partnership Units; each of
Contributor and the Contributor Partners has received and reviewed the
Partnership Agreement and copies of the documents filed by Plymouth REIT under
the Securities Exchange Act of 1934, as amended, and all registration statements
and related prospectuses and supplements filed by Plymouth REIT and declared
effective under the Securities Act of 1933, as amended (and the rules and
regulations in effect thereunder), and has been given the opportunity to obtain
any additional information or documents and to ask questions and receive answers
about such documents, Plymouth REIT, Plymouth, and the business and prospects of
Plymouth REIT and Plymouth that Contributor and the Contributor Partners deems
necessary to evaluate the merits and risks related to an investment in the
Partnership Units; and each of Contributor and the Contributor Partners
understands and has taken cognizance of all risk factors related to an
investment in the Partnership Units.

16 

 

 

3.       Subject to Contributor’s and the Contributor Partners’ rights under the
Partnership and the Tax Protection Agreement to convert the Partnership Units to
Common Stock or cash, each of Contributor and the Contributor Partners
acknowledges that it has been advised that (a) the Partnership Units may be held
indefinitely, and Contributor and the Contributor Partners will continue to bear
the economic risk of the investment in the Partnership Units, unless they are
exchanged pursuant to the Partnership Agreement or are subsequently registered
under the Securities Act of 1933, as amended (and the rules and regulations in
effect thereunder), or an exemption from such registration is available, (b) it
is not anticipated that there will be any public market for the Partnership
Units at any time, (c) Rule 144 promulgated under the Securities Act of 1933, as
amended, will not be available with respect to the sale of any securities of
Plymouth (and that upon exchange of the Partnership Units for Common Stock, a
new holding period under Rule 144 will commence), and Plymouth has made no
covenant, and makes no covenant, to make Rule 144 available with respect to the
sale of any securities of Plymouth or Plymouth REIT, and (d) a notation shall be
made in the appropriate records of Plymouth indicating that the Partnership
Units are subject to restrictions on Transfer.

4.       Each of Contributor and the Contributor Partners also acknowledges that
the exchange of the Partnership Units for Common Stock is subject to certain
restrictions contained in the Partnership Agreement.

5.       Each of Contributor and the Contributor Partners is an Accredited
Investor (as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended), and each of Contributor and the Contributor
Partners has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the prospective
investment.

6.       Contributor and the Contributor Partners hereby acknowledge that any
certificate or other instrument representing the Partnership Units shall bear
the following legend:

“THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
PLYMOUTH INDUSTRIAL OP, LP, AS AMENDED FROM TIME TO TIME.”

17 

 

 

4.2       Plymouth’s Representations and Warranties. Plymouth hereby makes the
following representations and warranties to Contributor, each of which shall,
unless otherwise noted, be deemed to be made on the Effective Date, or such
other date as is set out below with respect to specific representations and
warranties, and on the Closing Date:

A.       There is no action, suit, proceeding, or claim presently pending in any
court or before any federal, state, county, or municipal department, commission,
board, bureau, or agency or other governmental instrumentality or before any
arbitration tribunal or panel, affecting Plymouth’s ability to perform its
obligations under this Agreement, nor, to the Best of Plymouth’s Knowledge, is
any such action, suit, proceeding, or claim threatened.

B.       Plymouth is duly organized, validly existing, and in good standing
under the laws of the State of Delaware and, on the Closing Date, will be
qualified to do business in the State of Indiana. This Agreement and all
instruments, documents, and agreements to be executed by Plymouth in connection
herewith will be duly and validly executed and delivered by Plymouth to
Contributor and shall be, legal, valid, and binding obligations of Plymouth,
enforceable against Plymouth in accordance with their respective terms, except
as such enforcement may be limited by bankruptcy, conservatorship, receivership,
insolvency, moratorium, or similar laws affecting creditors’ rights generally or
by general principles of equity.

C.       Plymouth has the capacity and complete authority to enter into and
perform this Agreement, and no consent, approval, or other action by any other
party or entity will be needed thereafter to authorize Plymouth’s execution and
performance of this Agreement. The execution and delivery of this Agreement by
Plymouth, the consummation by Plymouth of the transactions contemplated hereby,
and compliance by Plymouth with any of the provisions hereof will not
(1) conflict with or result in any breach of any provisions of the
organizational documents of Plymouth; (2) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a material
default (or give rise to any right of termination, cancellation, or
acceleration) under, any of the terms, conditions, or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement, or other
instrument or obligation to which Plymouth is a party or by which Plymouth is
bound; or (3) violate any order, writ, injunction, decree, statute, rule, or
regulation applicable to Plymouth.

D.       Plymouth is not a “foreign person,” “foreign trust,” or “foreign
corporation” within the meaning of the Code.

E.       Neither Plymouth nor any of its agents, when such agent is acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereunder, is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that violates, evades, or avoids, or
has the purpose of violating, evading, or avoiding, or is an attempt to violate,
evade, or avoid, any of the prohibitions set forth in any Anti-Terrorism Law.

F.       Neither Plymouth nor any of its agents, when such agent is acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereunder, is a Blocked Person.

18 

 

 

G.       Neither Plymouth nor any of its agents, when such agent is acting or
benefiting in any capacity in connection with this Agreement or the transactions
contemplated hereunder, shall (1) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods, or services to or for the benefit
of any Blocked Person; (2) engage in or conspire to engage in any transaction
relating to any property or interests in property blocked pursuant to Executive
Order No. 13224; or (3) engage in or conspire to engage in any transaction that
violates, evades, or avoids, or has the purpose of violating, evading, or
avoiding, or attempts or intends to violate, evade, or avoid, any of the
prohibitions set forth in Executive Order No. 13224 or any Anti-Terrorism Law.

4.3       Covenants of Contributor. Contributor covenants that during the period
from the Effective Date through the Closing Date:

A.       Contributor will operate the Property in accordance with past practices
and will not permit any material change in agreements with Tenants occupying the
Property without, in each instance, the prior written consent of Plymouth, which
consent shall not be unreasonably withheld, conditioned or delayed.

B.       Contributor will not, without the prior written consent of Plymouth,
which consent shall not be unreasonably withheld, conditioned or delayed, (1)
enter into any contract with respect to the Property that will not be fully
performable by Contributor on or before the Closing Date unless the same are
terminable without penalty on or prior to Closing or on thirty (30) days written
notice, (2) amend, modify, or supplement any Operating Contract, or (3) enter
into, amend, modify, supplement, or terminate any Lease. Any consent requested
by Contributor pursuant to this Section 0. will be deemed granted if Plymouth
does not respond by written notice to Contributor within five (5) days after
Plymouth’s receipt of Contributor’s written request.

C.       Contributor will promptly advise Plymouth of any litigation or any
arbitration proceeding or any administrative hearing (including condemnation)
before any governmental agency which concerns or affects the Property in any
material manner and which is instituted after the Effective Date to the extent
known by Contributor to the Best of Contributor’s Knowledge.

D.       Contributor will not, without Plymouth’s consent and prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), permit any material modifications or additions to the Property unless
required by the terms of any Lease.

E.       Contributor will maintain Contributor’s existing insurance coverage
with respect to the Property.

F.       Except for liens and security interests granted to Lender and which
will be released or transferred to Plymouth at the Closing, Contributor will not
voluntarily encumber of the Property in any manner without Plymouth’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed); provided, that Contributor reserves the right to contest any lien,
claim, or encumbrance filed against the Property and same shall not constitute a
breach of the foregoing covenant as long as same are fully discharged or removed
to bond prior to the Closing.

19 

 

 

G.       Contributor will cause to be paid all trade accounts and costs and
expenses of operation and maintenance of the Property incurred or attributable
to the period prior to the Closing.

H.       Contributor will perform all material obligations of landlord or lessor
under the Leases, including any condition for a Tenant’s occupancy of the
Property.

I.       Contributor will terminate effective as of Closing (or obtain the full
and complete release of both the Property and Plymouth and its successors and
assigns from) all contracts relating to the Property that are not Operating
Contracts.

J.       Contributor will promptly notify Plymouth in writing and furnish to
Plymouth any notice actually received by Contributor regarding any material
change in or to the Property or any portion thereof.

K.       Contributor shall use commercially reasonable efforts to obtain and
deliver to Plymouth an estoppel certificate from each Tenant, which estoppel
certificates shall be without material and adverse modification to the form of
estoppel certificate previously delivered to Contributor by Plymouth or such
other form as is required by the applicable Lease (each estoppel certificate
satisfying such criteria, a “Conforming Estoppel”). If Contributor delivers to
Plymouth, or Plymouth otherwise receives, an estoppel certificate from a Tenant
under a Lease, but Plymouth fails to notify Contributor, in writing, within
three (3) business days after Plymouth receives such estoppel certificate that
such estoppel certificate does not constitute a Conforming Estoppel, Plymouth
shall be deemed to have accepted such estoppel certificate as a Conforming
Estoppel for all relevant purposes under this Agreement. It shall be a condition
precedent to Plymouth’s obligation to proceed to Closing that it has received a
Conforming Estoppel from each Tenant. Contributor shall, at Plymouth’s request,
deliver to any Tenant a Subordination, Non-Disturbance and Attornment Agreement
(“SNDA”), provided that the receipt of an SNDA from any Tenant shall not be a
condition precedent to Plymouth’s obligation to proceed to Closing.

4.4       Survival. All representations, and warranties of Contributor contained
in this Agreement and those covenants that are expressly provided to survive
Closing shall be deemed remade as of the Closing Date and shall survive the
Closing for a period of nine (9) months, except for the warranties of title
contained in the Deed and the authority of Contributor and the representations
and warranties of Contributor contained in Section 0., which shall each survive
forever. Neither this Agreement nor any provision contained herein shall be
canceled or merged with any deed or other instrument on, as of, or at the
Closing. Each and every warranty of Contributor shall be deemed to have been
relied upon by Plymouth; provided, however, Plymouth shall be charged with
knowledge of all information and facts discovered in connection with any
investigation Plymouth may have made with respect thereto or any information
developed by or made available to Plymouth prior to the Closing.

20 

 

 

4.5       Further Assurances. After the Closing, Plymouth and Contributor shall
execute, acknowledge, and deliver, or cause to be executed, acknowledged, and
delivered such instruments and take such other actions as may be reasonably
necessary or advisable to carry out their respective obligations under this
Agreement and under any document, certificate, or other instrument delivered
pursuant hereto.

4.6       Conditions Precedent.

A.       Plymouth’s obligation to consummate the transactions contemplated by
this Agreement is conditioned upon the satisfaction of each of the conditions
set forth below. In the event that all of the following conditions precedent are
not satisfied or waived in writing by Plymouth on or before a date five (5) days
prior to the Closing Date, then Plymouth may, at its option by written notice to
Contributor delivered on or before the Closing Date, either (1) extend the
Closing Date (without any obligation to pay any additional Earnest Money) for a
reasonable period of time to allow Contributor to satisfy any condition that is
reasonably capable of being satisfied by Contributor for up to thirty (30) days,
or (2) terminate this Agreement in which event the Earnest Money shall be
returned to Plymouth and the parties shall have no further obligations hereunder
except for those expressly surviving termination of this Agreement or (3)
exercise any other remedy afforded Plymouth by this Agreement. The foregoing
remedies shall be Plymouth’s sole remedies for the failure of any conditions
precedent under Sections 4.6A(2), (4), (5) and (6) notwithstanding any provision
of this Agreement to the contrary.

1.       No Governmental Requirement exists that would prevent the existence
and/or operation of the Property as contemplated in this Agreement and the
Leases.

2.       Each of the representations and warranties made by Contributor in this
Agreement will be true and complete in all material respects on the Closing Date
as if made on and as of such Closing Date.

3.       Contributor is not in default in connection with any of Contributor’s
material agreements, covenants, or obligations under this Agreement.

4.       Contributor shall have delivered to Plymouth the Rent Roll.

5.       The Title Company will have irrevocably committed to issue the Title
Policy.

6.       On the Closing Date, there will be no third-party injunction, writ,
preliminary restraining order, or any order of any nature issued or threatened
by a court of competent jurisdiction directing that the transaction contemplated
by this Agreement not be consummated in accordance with the terms of this
Agreement.

7.       That, at no time prior to the Closing, any of the following have been
done by, against, or with respect to Contributor or the Property which have not
been removed or abated on or before the Closing: (1) the commencement of a case
under Title 11 of the United States Code, as now constituted or hereafter
amended, or under any other applicable federal or state bankruptcy law or other
similar law; (2) the appointment of a trustee or receiver of the property of
Contributor generally; or (3) an assignment for the benefit of creditors
generally.

21 

 

 

B.       Contributor’s obligation to consummate the transactions contemplated by
this Agreement is conditioned upon the satisfaction of each of the conditions
set forth below. In the event that all of the following conditions precedent are
not satisfied or waived in writing by Contributor on or before the Closing Date,
then Contributor may, at its option by written notice to Plymouth delivered on
the Closing Date, either (1) extend the Closing Date for a reasonable period of
time to allow Plymouth to satisfy any condition that is reasonably capable of
being satisfied by Plymouth, or (2) terminate this Agreement in which event the
Earnest Money shall be delivered to Contributor and the parties shall have no
further obligations hereunder except for those expressly surviving termination
of this Agreement.

1.       Each of the representations and warranties made by Plymouth in this
Agreement will be true and complete in all material respects on the Closing Date
as if made on and as of such Closing Date.

2.       Plymouth is not in default in connection with any of Plymouth’s
material agreements, covenants, or obligations under this Agreement.

3.       Receipt and approval by Contributor of each and every document required
to be delivered by Plymouth hereunder.

4.       That, at no time prior to the Closing, any of the following have been
done by, against, or with respect to Plymouth which have not been removed or
abated on or before the Closing: (1) the commencement of a case under Title 11
of the United States Code, as now constituted or hereafter amended, or under any
other applicable federal or state bankruptcy law or other similar law; (2) the
appointment of a trustee or receiver of the property of Plymouth generally; or
(3) an assignment for the benefit of creditors generally.

5.       Plymouth shall have executed and delivered such other documents,
instruments, certifications, assurances, consents, and approvals as may
reasonably be required to satisfy the obligations of Plymouth under this
Agreement.

4.7       AS-IS.

A.       Plymouth’s Independent Investigation.

1.       Except to the extent of a breach by Contributor’s representations and
warranties, covenants and undertakings that expressly survive Closing (the
“Contributor Undertakings”), Plymouth will be deemed to have acknowledged and
agreed that it has been given a full opportunity to inspect and investigate each
and every aspect of the Property, either independently or through agents of
Plymouth’s choosing, including, without limitation: (a) all matters relating to
title and survey, together with all governmental and other legal requirements
such as taxes, assessments, zoning, use permit requirements and building codes;
and (b) the physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Property, the structure, seismic aspects of the Property,
the foundation, roof, paving, parking facilities, utilities, and all other
physical and functional aspects of the Property. Such examination of the
physical condition of the Property shall include an examination for the presence
or absence of Hazardous Substances.

22 

 

 

2.       Except for any express Contributor Representations (as hereinafter
defined), Contributor makes no representation or warranty as to the truth,
accuracy or completeness of any materials, data or information delivered by
Contributor to Plymouth in connection with the transaction contemplated hereby.
Without limiting the generality of the foregoing provisions, Plymouth
acknowledges and agrees that (a) any environmental or other report with respect
to the Property which is delivered by Contributor to Plymouth shall be for
general informational purposes only, (b) Plymouth shall not have any right to
rely on any such report delivered by Contributor to Plymouth, but rather will
rely on its own inspections and investigations of the Property and any reports
commissioned by Plymouth with respect thereto, and (c) neither Contributor, any
affiliate of Contributor nor the person or entity which prepared any such report
delivered by Contributor to Plymouth shall have any liability to Plymouth for
any inaccuracy in or omission from any such report.

3.       EXCEPT FOR THE CONTRIBUTOR UNDERTAKINGS, PLYMOUTH SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT CONTRIBUTOR IS SELLING AND PLYMOUTH IS PURCHASING
THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT PLYMOUTH IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM CONTRIBUTOR OR THEIR AGENTS OR BROKERS, OR ANY OTHER PERSON ACTING
OR PURPORTING TO ACT ON BEHALF OF CONTRIBUTOR, AS TO ANY MATTERS CONCERNING THE
PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality, nature, adequacy and
physical condition and aspects of the Property, including, but not limited to,
the structural elements, seismic aspects of the Property, foundation, roof,
appurtenances, access, landscaping, parking facilities and the electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, the square footage within the improvements on the Property, (ii) the
quality, nature, adequacy, and physical condition of soils, geology and any
groundwater, (iii) the existence, quality, nature, adequacy and physical
condition of utilities serving the Property, (iv) the development potential of
the Property, and the Property’s use, habitability, merchantability, or fitness,
suitability, value or adequacy of the Property for any particular purpose, (v)
the zoning or other legal status of the Property or any other public or private
restrictions on use of the Property, (vi) the compliance of the Property or its
operation with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any governmental or quasi-governmental
entity or of any other person or entity or the compliance of the Property with
Environmental Laws, (vii) the presence of Hazardous substances on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Property, (ix) the
condition of title to the Property, (x) the value, economics of the operation or
income potential of the Property, or (xi) any other fact or condition which may
affect the Property, including without limitation, the physical condition,
value, economics of operation or income potential of the Property.

23 

 

 

4.       Without limiting the above and except to the extent of a breach of the
Contributor Undertakings, Plymouth on behalf of itself and its successors and
assigns waives its right to recover from, and forever releases and discharges,
Contributor, Contributor’s affiliates, Contributor’s investment advisor, the
partners, trustees, beneficiaries, shareholders, members, managers, directors,
officers, employees and agents and representatives of each of them, and their
respective heirs, successors, personal representatives and assigns, from any and
all demands, claims, legal or administrative proceedings, losses, liabilities,
damages, penalties, fines, liens, judgments, costs or expenses whatsoever
(including, without limitation, court costs and attorneys’ fees and
disbursements), whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of or in any way be connected with (i) the
physical condition of the Property including, without limitation, all structural
and seismic elements, all mechanical, electrical, plumbing, sewage, heating,
ventilating, air conditioning and other systems, the environmental condition of
the Property and the presence of Hazardous Substances on, under or about the
Property, or (ii) any law or regulation applicable to the Property, including,
without limitation, any Environmental Law and any other federal, state or local
law.

4.8       Limitations. No claim for a breach of any representation and warranty
of Contributor (a “Contributor Representation”), or the failure or default of a
covenant or agreement of Contributor that survives Closing, shall be actionable
or payable unless the breach in question results from, or is based on, a
condition, state of facts or other matter which was not disclosed to, or
actually known by, Plymouth prior to Closing. Notwithstanding anything to the
contrary contained herein, if Plymouth is notified in any Records, or in writing
by Contributor, or otherwise obtains actual (as opposed to deemed, imputed or
constructive) knowledge, that any Contributor Representation made by Contributor
is not true or correct as of the Effective Date, or that such Contributor
Representation is not true or correct on or before the Closing, or is notified
in any Records, or in writing by Contributor, or otherwise, that Contributor has
failed to perform any covenant and agreement of Contributor herein contained and
Plymouth shall nevertheless acquire the Property notwithstanding such fact,
Plymouth shall not be entitled to commence any action after Closing to recover
Damages from Contributor due to such Contributor Representation(s) failing to be
true or correct (and Plymouth shall not be entitled to rely on such Contributor
Representation), or such covenant(s) and agreement(s) having failed to be
performed by Contributor. Notwithstanding anything contained herein to the
contrary, if any Contributor Representation is untrue or inaccurate in any
material respect and Plymouth becomes aware of such untruth or inaccuracy prior
to Closing, Plymouth may elect, in its sole discretion and as its sole remedy
hereunder, at law or in equity, either to (i) terminate this Agreement by
delivery of written notice to Contributor on or prior to Closing (or the last
day of the Inspection Period to the extent Plymouth becomes aware of such
untruth or inaccuracy on or prior to the last day of the Inspection Period),
whereupon the Earnest Money shall be promptly returned to Plymouth and neither
party shall have any further liability hereunder, except for those liabilities
that expressly survive a termination of this Agreement; or (ii) proceed to
Closing and accept the untruth or inaccuracy of such Contributor Representation
with no further right to terminate the Agreement (or pursue any other right or
remedy) on the basis of the untruth or inaccuracy thereof.

24 

 

 

ARTICLE V
REMEDIES AND INDEMNITIES

5.1       Plymouth’s Remedies. In the event that Contributor fails or refuses to
consummate the transactions contemplated in this Agreement, or if Contributor
fails or refuses to perform any of Contributor’s other material obligations
hereunder either prior to or at the Closing and such failure or refusal results
from any reason other than the termination of this Agreement by Contributor
pursuant to a right, if any, to terminate expressly set forth in this Agreement
or Plymouth’s failure to perform Plymouth’s obligations under this Agreement,
then Plymouth may, as Plymouth’s sole and exclusive remedies, (A) bring suit
against Contributor for specific performance of Contributor’s obligations under
this Agreement within sixty (60) days after such failure or (B) terminate this
Agreement by giving written notice thereof to Contributor, in which event the
Title Company shall deliver the Earnest Money to Plymouth, and Contributor will
pay to Plymouth on or before the expiration of thirty (30) days following such
termination an amount equal to the aggregate costs and expenses reasonably
incurred by Plymouth in negotiating this Agreement and in performing its
investigations and inspections with respect to the Property up to an amount not
to exceed $75,000, it being agreed between Contributor and Plymouth that such
amount shall be liquidated damages for a default of Contributor hereunder, with
both parties recognizing and agreeing that the damages Plymouth will sustain
will be difficult, if not impossible, to ascertain, which obligation shall
expressly survive the termination of this Agreement. If Contributor defaults in
any obligation, representation, or warranty that expressly survives the Closing,
then for a period of nine (9) months following Closing, Plymouth may seek
Damages up to a maximum of Three Hundred Thousand and No/100 Dollars
($300,000.00) against Contributor for such default.

5.2       Contributor’s Remedies. In the event that Plymouth fails or refuses to
consummate the transactions contemplated by this Agreement, or if Plymouth fails
or refuses to perform any of Plymouth’s other obligations hereunder either prior
to or at the Closing and such failure or refusal results from any reason other
than the termination of this Agreement by Plymouth pursuant to a right, if any,
to terminate expressly set forth in this Agreement or Contributor’s failure to
perform Contributor’s obligations under this Agreement, then Contributor may, as
Contributor’s sole and exclusive remedy, terminate this Agreement by giving
written notice thereof to Plymouth, in which event the parties shall have no
further obligations hereunder except for those expressly surviving termination
of this Agreement. If Contributor terminates this Agreement in accordance with
this Section 0, then the Title Company shall deliver the Earnest Money to
Contributor, it being agreed between Plymouth and Contributor that such amount
shall be liquidated damages for a default of Plymouth hereunder, with both
parties recognizing and agreeing that the damages Contributor will sustain will
be difficult, if not impossible, to ascertain.

5.3       Attorneys’ Fees. In the event either party to this Agreement commences
legal action of any kind to enforce the terms and conditions of this Agreement
or to seek Damages pursuant to this Agreement, then the prevailing party in such
legal action will be entitled to collect from the other party all reasonable
costs, expenses, and attorneys’ fees incurred in connection with such legal
action.

5.4       Survival. Except to the extent a longer time period is expressly set
forth elsewhere herein, any claim by one party against the other for breach of
this Agreement, any indemnity will terminate and be of no further effect if suit
is not filed in connection with such claim within one (1) year following the
Closing Date.

25 

 

 

ARTICLE VI
RISK OF LOSS, DESTRUCTION, AND CONDEMNATION

6.1       Risk of Loss. Risk of loss for damage to the Property, or any part
thereof, by fire or other casualty from the Effective Date through the Closing
will be on Contributor. Upon the Closing, full risk of loss with respect to the
Property for damage occurring after the Closing will pass to Plymouth.

6.2       Damage. If, prior to the Closing, the Property, or any portion
thereof, is damaged by fire, or any other casualty, Contributor will promptly
give Plymouth written notice of such damage. If the cost of repairing such
damage, in the reasonable judgment of Plymouth, is less than Two Hundred
Thousand and No/100 Dollars ($200,000.00), Plymouth will have the option,
exercised by written notice delivered to Contributor within fifteen (15) days of
receipt by Plymouth of Contributor’s notice of damage, either (A) to require
Contributor to convey the Property to Plymouth in its damaged condition and to
assign to Plymouth all claims Contributor may have under the insurance policies
covering the Property, in which event Contributor will pay to Plymouth the
amount of any deductible under such insurance, but Contributor will have no
further liability or obligation to repair or replace the Property, or (B) to
require Contributor to repair and restore the Property to substantially the same
condition it was in prior to such casualty, in which event the Closing Date
shall be postponed for a reasonable period of time to allow Contributor to
accomplish such repair and restoration. Failure of Plymouth to furnish this
notice in a timely manner shall be deemed an election by Plymouth of the option
described in clause (B). If the cost of repairing such damage, in the reasonable
judgment of Plymouth, equals or exceeds Two Hundred Thousand and No/100 Dollars
($200,000.00), then Plymouth will have the option, exercised by written notice
delivered to Contributor within fifteen (15) days of receipt by Plymouth of
Contributor’s notice of damage, either (X) to require Contributor to convey the
Property to Plymouth in its damaged condition and to assign to Plymouth all
claims Contributor may have under the insurance policies covering the Property,
in which event Contributor will pay to Plymouth the amount of any deductible(s)
under such insurance policies, but Contributor will have no further liability or
obligation to repair or replace the Property, or (Y) to terminate this
Agreement, in which event the Earnest Money shall be returned to Plymouth, and
the parties shall have no further obligations hereunder except for those
expressly surviving termination of this Agreement. Failure of Plymouth to
furnish this notice in a timely manner shall be deemed an election by Plymouth
of the option described in clause (Y).

6.3       Condemnation. If after the Effective Date and prior to the Closing,
condemnation proceedings are commenced with respect to the Property or any
portion thereof, then Plymouth will have the option, exercised by written notice
delivered to Contributor within fifteen (15) days after Plymouth has been
notified of the commencement of condemnation proceedings to either (A) terminate
this Agreement, in which event the Earnest Money shall be returned to Plymouth,
and the parties shall have no further obligations hereunder except for those
expressly surviving termination of this Agreement, or (B) proceed to Closing and
accept a credit in the amount of any award previously received by Contributor or
an assignment of Contributor’s rights to such award.

26 

 

 

ARTICLE VII
REAL ESTATE COMMISSIONS AND FEES

7.1       Brokerage Fees. Contributor represents and warrants to Plymouth that
Contributor has not contracted or entered into any agreement with any real
estate broker, agent, finder, or any party in connection with this transaction,
other than Cawley Chicago, and that Contributor has not taken any action which
would result in any real estate broker’s or finder’s fees or commissions being
due and payable to any party other than Cawley Chicago with respect to the
transactions contemplated hereby. If the parties proceed to Closing, Contributor
shall be responsible for payment of any fee or commission due and payable to
Cawley Chicago pursuant to a separate agreement between Contributor and Cawley
Chicago (the “Cawley Fee”). Plymouth hereby represents and warrants to
Contributor that Plymouth has not contracted or entered into any agreement with
any real estate broker, agent, finder, or any party in connection with this
transaction and that Plymouth has not taken any action which would result in any
real estate broker’s or finder’s fees or commissions being due or payable to any
party with respect to the transaction contemplated hereby. Each party hereby
indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including, without limitation, reasonable
attorneys’ fees) paid or incurred by the other party by reason of a breach of
the representation and warranty made by such party under this Section 0.
Notwithstanding anything to the contrary contained herein, the indemnities set
forth in this Section 0 will survive the Closing for a period of two (2) years.

ARTICLE VIII
NOTICES

8.1       Writing Required. All notices, demands, and requests which may be
given or which are required to be given by either party to the other party under
this Agreement must be (A) in writing, (B) sent by (1) personal delivery, (2)
overnight courier or delivery service with proof of delivery, (3) United States
mail, sent by certified mail, postage prepaid, return receipt requested, or
(4) electronic mail (i.e., e-mail), and (C) addressed to the applicable parties
at the addresses set forth next to their respective names in Section 0.

8.2       Effect. Any notice, demand, or request sent in accordance with Section
0 shall be effective (A) in the case of hand-delivery, when delivered; (B) in
the case of overnight courier or delivery service, as of the date of first
attempted delivery at the address and in the manner provided herein; (C) in the
case of certified mail, three (3) Business Days after deposit in the custody of
the United States Postal Service; and (D) in the case of electronic mail (i.e.,
e-mail), when actually received.

8.3       Addresses. The addresses for proper notice under this Agreement are as
follows:

 

  Plymouth: Plymouth Industrial OP, LP     260 Franklin Street, Suite 1900    
Boston, Massachusetts 02110     Attention:  Anne A. Hayward    
E-mail:  anne.hayward@plymouthrei.com         With a copy to: Dentons US LLP    
2000 McKinney Avenue, Suite 1900     Dallas, Texas 75201     Attention:  Donald
A. Hammett, Jr.     E-mail:  donald.hammett@dentons.com

27 

 

 

  Contributor: First Highland Management and Development Corp.     Boston/Dedham
Commerce Park     65 Sprague Street, West B     Boston, Massachusetts 02136    
Attention:  Peter F. Murphy     E-mail:  pmurphy@firsthighland.com         With
a copy to: Barack Ferrazzano Kirschbaum & Nagelberg LLP       200 West Madison
Street, Suite 3900     Chicago, Illinois 60606       Attention:  Mark J.
Beaubien     E-mail:  mark.beaubien@bfkn.com

 

ARTICLE IX
ASSIGNMENT

9.1       Assignability. Except as expressly set forth herein, neither
Contributor nor Plymouth may assign this Agreement without the prior written
consent of the other. Notwithstanding the foregoing, Plymouth may assign this
Agreement to an Affiliate of Plymouth.

ARTICLE X
MISCELLANEOUS

10.1       Consent or Approval. In this Agreement, except as otherwise expressly
provided herein: (A) where the consent or approval of either party is required,
each such provision shall be deemed to contain “which consent shall not be
unreasonably withheld, conditioned, or delayed” as the standard for granting
such consent or approval unless another standard is expressly provided, and (B)
any objection made by any party shall be reasonable, in good faith, and for a
legitimate business purpose.

10.2       Entire Agreement. This Agreement (including the recitals hereto, the
exhibits hereto, and the documents and instruments referred to herein, which are
hereby specifically incorporated herein and made a part hereof) constitutes the
entire understanding between the parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions, and prior agreements
and understandings relating to such subject matter. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

10.3       Captions. The headings and captions used in this Agreement are for
convenience only and will not be deemed to expand or limit the meaning of the
provisions of this Agreement. All section references in this Agreement shall be
deemed to refer to the sections of this Agreement unless the context requires
otherwise.

10.4       Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed an original, and all of which will constitute but
one and the same instrument. Executed copies hereof may be delivered by e-mail
(via PDF) or other electronic means and upon receipt will be deemed originals
and binding upon the parties hereto, regardless of whether originals are
delivered thereafter.

28 

 

 

10.5       Governing Law. This Agreement will be construed under, governed by,
and enforced in accordance with the laws of the State of Indiana.

10.6       Counsel. Contributor and Plymouth have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Contributor and Plymouth, and no
rule of construction will be invoked respecting the authorship of this
Agreement.

10.7       Severability. All terms and provisions of this Agreement are
severable. In the event any term or provision of this Agreement is held to be
invalid by any court of competent jurisdiction, this Agreement will be
interpreted as if such invalid agreement or covenant were not contained herein.

10.8       Time of Essence. Time is of the essence in this Agreement;
accordingly, strict compliance is required as to any date set out in this
Agreement.

10.9       Time for Performance. Whenever under the terms of this Agreement the
time for performance falls on a day which is not a Business Day, then such time
for performance shall be extended to the next day that is a Business Day.

10.10       Waiver. Either party may, at any time and at its election, waive any
of the conditions to its obligations hereunder, but any such waiver shall be
effective only if contained in a writing signed by such party. No such waiver
shall reduce the rights or remedies of a party by reason of any other un-waived
breach by the other party (but, if a condition is waived, the party waiving the
same may not rescind this Agreement on the basis of the failure of such waived
condition). If, for any reason, any item required to be delivered to a party by
the other party hereunder shall not be delivered when required, then such other
party shall nevertheless remain obligated to deliver the same to the first
party, and nothing (including, but not limited to, the Closing) shall be deemed
a waiver by the first party of any such requirement.

10.11       Liability. Notwithstanding anything set forth or implied herein to
the contrary, Contributor agrees to look solely to Plymouth for the duties,
obligations, responsibilities, and liabilities of Plymouth hereunder and under
all of the documents executed pursuant hereto, and neither the constituent
members of Plymouth nor any partners, members, managers, shareholders, officers,
directors, beneficiaries, trustees, or employees of Plymouth or constituent
members of Plymouth shall be liable or responsible for any duties, obligations,
responsibilities, or liabilities of Plymouth under this Agreement.
Notwithstanding anything set forth or implied herein to the contrary, Plymouth
agrees to look solely to Contributor for the duties, obligations,
responsibilities, and liabilities of Contributor hereunder and under all of the
documents executed pursuant hereto, and neither the constituent members of
Contributor nor any partners, members, managers, shareholders, officers,
directors, beneficiaries, trustees, or employees of Contributor or constituent
members of Contributor shall be liable or responsible for any duties,
obligations, responsibilities, or liabilities of Contributor under this
Agreement.

29 

 

 

10.12       Information and Audit Cooperation. Contributor shall, at Plymouth’s
expense, reasonably cooperate with Plymouth, Plymouth’s designated
representative, and/or Plymouth’s independent auditor and provide each access to
the books and records of the Property and all related information regarding the
Property, including, without limitation, three (3) calendar years of audited
books and records of the Property. Should three (3) calendar years of audited
books and records not be available, then Contributor shall supply as many years
of audited books and records that exist, but in no event shall Contributor
provide less than one (1) year of audited books and records. If audited
financial statements are not available, Contributor shall provide un-audited
operating statements in lieu of audited ones and provide supporting
documentation as requested in order for Plymouth to conduct its own audit. At
the Closing, Contributor shall provide to Plymouth a representation letter
regarding the books and records of the Property, in substantially the form of
Error! Reference source not found. attached hereto (an “Audit Letter”), in
connection with auditing the Property in accordance with generally accepted
auditing standards. At Plymouth’s request, at any time within one (1) year after
the Closing, Contributor shall provide Plymouth with such additional books,
records, representation letters, and such other matters reasonably determined by
Plymouth as necessary to satisfy its or its affiliated parties’ obligations as a
real estate investment trust and/or the requirements (including, without
limitations, any regulations) of the Securities and Exchange Commission to the
extent in Contributor’s possession. Notwithstanding the foregoing, in the event
that Plymouth requests that Contributor provide an Audit Letter, Plymouth agrees
to indemnify, defend, and hold harmless Contributor and its Affiliates from and
against all claims, losses, or liabilities arising out of any error or omission,
but excluding any intentional misrepresentation, made by Contributor in such
Audit Letter. The provisions of this Section 0 shall survive the Closing.

ARTICLE XI
CONFIDENTIALITY

11.1       Confidential Matters. Plymouth and Contributor agree to hold all
information related to the transactions contemplated in this Agreement in strict
confidence and not to disclose same to any Person other than directors,
officers, employees, agents, and lenders of each, as well as to consultants or
other third parties working with Contributor, Plymouth, or their respective
lenders in connection with the transactions contemplated by this Agreement who
need to know such information for the purpose of consummating or enforcing
specific performance of the transactions contemplated by this Agreement. This
prohibition will not be applicable to disclosure of information required by
applicable law, rule, or regulation and will not survive the Closing.

[Signature Page Follows]

 

30 

 

IN WITNESS WHEREOF, Contributor and Plymouth have executed this Agreement as of
the Effective Date.

CONTRIBUTOR: 3035 NORTH SHADELAND ASSOCIATES
LIMITED PARTNERSHIP, a Massachusetts
limited partnership By: Shadeland III Corporation, a Massachusetts corporation,
its general partner By: /s/ Jonathan Stott Name: Jonathan Stott Title: President
PLYMOUTH: PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership By: /s/
Pendleton P. White, Jr. Name: Pendleton P. White, Jr. Title: President


 

 

[Signature Page to Contribution Agreement]

 

 

 

 

For the limited purpose of acknowledging their respective agreement to the terms
of Section 4.1.Q. only: CONTRIBUTOR PARTNERS: FARLOW ROAD ASSOCIATES L.P. By:
/s/ Arden O’Connor Name: Arden O’Connor Title: Manager PARTRIDGE ROAD ASSOCIATES
L.P. By: /s/ Jonathan Stott Name: Jonathan Stott Title: President     /s/
Meredith Murphy Meredith Murphy


 

 

[Signature Page to Contribution Agreement]

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE PREMISES

Parcel II:

Part of the Southwest Quarter of the Southwest Quarter of Section 24, Township
16 North, Range 4 East, Marion County, Indiana, described as follows:

Beginning at the Northwest corner of said Quarter Quarter Section; thence South
89 degrees 26 minutes 54 seconds East 990.00 feet along the North line of said
Quarter Quarter Section; thence South 0 degrees 00 minutes 22 seconds East
220.00 feet; thence North 89 degrees 26 minutes 54 seconds West 990.02 feet
parallel to the North line of said Quarter Quarter Section to a point on the
West line of said Section; thence North 0 degrees 00 minutes 00 seconds East
220.00 feet along the West line to the point of beginning.

Parcel III:

Beginning at the Northwest corner of Radford Court Addition, as per plat
thereof, recorded in Plat Book 29, page 206, in the Office of the Recorder of
Marion County, Indiana; thence Southerly 440 feet along the West line of said
Addition; thence Westerly 13.1 feet parallel to the North line of the Southwest
Quarter of Section 24, Township 16 North, Range 4 East, said County and State,
to a point 990 feet East of the West line of said Section; thence Northerly 440
feet to a point on the North line of said Quarter-Quarter Section 990 feet East
of the Northwest corner of said Quarter-Quarter Section; thence Easterly 13.5
feet along said North line to the Point of Beginning.

EXCEPT that part conveyed to Jenn-Air Company, a division of the Maytag Company,
by Deed dated May 24, 1985 as Instrument No. 85-43021 in the Office of the
Recorder of Marion County, Indiana, being 220 feet off the South side of Parcel
III herein.

Parcel IV:

Part of the Southwest Quarter of the Southwest Quarter of Section 24, Township
16 North, Range 4 East of the Second Principal Meridian in Marion County,
Indiana, described as follows:

Commencing at the Southwest corner of said Section, thence South 89 degrees 24
minutes 30 seconds East along the South line of said Quarter Quarter Section a
distance of 1000.45 feet; to the Southeast corner of a tract of land described
in Instrument Number 86-20818 in the Office of the Recorder of Marion County,
Indiana; thence North 00 degrees 01 minute 31 seconds East along the East line
of said tract being parallel with the East line of said Quarter Section a
distance of 461.78 feet; thence North 89 degrees 13 minutes 39 seconds West a
distance of 54.12 feet to the Point Of Beginning, being the interior Southeast
corner of the Maytag building (the following 12 courses being along the interior
walls of said building); (1) thence continuing North 89 degrees 13 minutes 39
seconds West a distance of 18.80 feet; (2) thence North 00 degrees 46 minutes 21
seconds East a distance of 22.93 feet; (3) thence North 89 degrees 26 minutes 11
seconds West a distance of 253.82 feet; (4) thence South 00 degrees 24 minutes
32 seconds West a distance of 166.89 feet; (5) thence North 89 degrees 35
minutes 28 seconds West a distance of 12.75 feet; (6) thence North 00 degrees 24
minutes 32 seconds East a distance of 11.96 feet; (7) thence North 89 degrees 21
minutes 13 seconds West a distance of 107.56 feet; (8) thence North 00 degrees
36 minutes 18 seconds East a distance of 533.96 feet; (9) thence South 89
degrees 23 minutes 02 seconds East a distance of 342.37 feet; (10) thence South
00 degrees 38 minutes 06 seconds West a distance of 0.68 feet; (11) thence South
89 degrees 21 minutes 54 seconds East a distance of 49.97 feet; (12) thence
South 00 degrees 36 minutes 24 seconds West a distance of 410.11 feet to the
Point Of Beginning. Containing 3.85 acres, more or less.

 

A-1 

